Citation Nr: 0400321	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-15 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs death pension benefits. 


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel









INTRODUCTION

The veteran served on active duty from August 1941 to January 
1944.  He died in February 1986.  The appellant is seeking 
recognition as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.   


FINDINGS OF FACT

1.  The appellant was legally married to the veteran in April 
1945 and there was no valid divorce.

2.  The veteran and appellant lived apart due to the 
veteran's illness and associated behavior.  The veteran 
remained hospitalized from May 1946 until the time of his 
death in February 1986.

3.  In approximately 1948, the appellant lived with and had a 
child by another man, W.G., in a relationship in which she 
held herself out openly to the public as the wife of W.G.  
This relationship did not terminate until W.G.'s death in 
June 1996. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for purposes of VA death benefits have 
not b3e3n met. 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Following a review of the record, the Board finds that VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate her claim by 
letter dated in March 2001.  Moreover, in a statement of the 
case issued in September 2002, the RO informed the appellant 
of the reason for which her claim for benefits had been 
denied and the regulations pertinent to her claim.  
Additionally, the September 2002 statement of the case 
advised the appellant of the regulations which implement the 
VCAA, to include what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the issue of entitlement to 
recognition as the surviving spouse of the veteran for 
purposes of VA death pension benefits has been obtained by 
the RO.  

In this regard, the evidence of record includes the 
application for death pension benefits and various lay 
statements filed by the appellant, VA Field Examination 
Report, and VA hospital and associated reports.  In this 
case, the RO has provided the appellant with an opportunity 
to submit additional evidence and argument in support of her 
claim.   The appellant has not identified any evidence which 
may be pertinent to her claim that has not been obtained and 
considered.  The Board finds that additional assistance would 
not aid in substantiating the appellant's claim in this 
instance.  The Board therefore concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the provisions of 
the VCAA have been satisfied.

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

As previously indicated the appellant was informed of 
38 C.F.R. § 3.159(b)(1) in the September 2002 letter, more 
than one year ago.  In correspondence received from the 
appellant in December 2002, she indicated that all evidence 
was of record and that she wished the Board to proceed with 
his case.  The Board finds that the requirements of the VCAA 
have been met and this decision is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The record reflects the veteran had active duty from August 
1941 to January 1944.  By rating decision dated in March 
1944, service connection was established for dementia 
praecox, paranoid type rated as 30 percent disabling at that 
time.  The record discloses the veteran was intermittently 
treated for his psychiatric disability, to include inpatient 
care between 1944 and 1945.

The evidence shows that the veteran married the appellant in 
April 1945.  

The veteran was hospitalized for psychiatric care in May 1946 
at a VA medical facility.  With the exception of trial visits 
with his brother he remained hospitalized due to the service 
connected psychiatric illness until the time of his death in 
February 1986.

In a December 1946 VA Social Service report the appellant 
stated that she did not intend to live with the veteran again 
to due his jealousy and was afraid to stay with him.

In 1947, the veteran's condition was determined to have 
improved and he was permitted to make a trial visit in the 
custody of relatives.  It was noted that the veteran 
expressed an interest in seeing the appellant and continuing 
his relationship with her.  In conjunction with this plan, 
the medical facility contacted the veteran's relatives, to 
include the appellant.   In conjunction with the pre-release 
investigation, hospital administrators notified the appellant 
concerning the proposed visit and inquired regarding the 
viability of a temporary visit.  A report from the clinical 
director concerning the planned visit notes that the 
appellant had expressed a desire to obtain a divorce from the 
veteran.  She noted that she would obtain a divorce as soon 
as she became financially able to do so.  

A February 1947 social worker report indicates correspondence 
had been received from the appellant in which she indicated 
her plans to marry another man.  She requested that no 
further correspondence be sent to her regarding the veteran.  

A marriage certificate shows the appellant married another 
man, W. G., in March 1948.  Information of record indicates 
that a child was born of this relationship in November 1948.

The record shows VA conducted a field examination in 1949.  
Evidence compiled in conjunction with this field examination 
includes an August 1949 deposition, in which the appellant 
provided information concerning her relationship with the 
veteran and matters of paternity were addressed.  She stated 
she married the veteran following her divorce from her first 
husband.  The appellant reported she had married another man 
in March 1948, and had not obtained a divorce from the 
veteran.  She acknowledged that she and the veteran had a 
child, and that she had borne a child with her husband, W. 
G., in November 1948.  

Testimony taken during an earlier June 1949 deposition of 
veteran's relatives generally confirms that the appellant had 
entered into a relationship with another man with whom she 
had a child, and that she never obtained a divorce from the 
veteran.   

The record reflects that the veteran died at a VA domiciliary 
in February 1986.

In November 2000, the appellant filed an application for 
death pension benefits.  At that time, she reported she 
married the veteran in April 1945 and that their marriage 
ended in divorce.  She also reported her marriage to W.G., 
which ended upon his death in June 1996.  The appellant 
reported one child was born of her marriage to the veteran. 


Analysis

The law provides that death benefits may be paid to the 
"surviving spouse" of a veteran if certain requirements are 
satisfied.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 
2002).

The Board notes that, in order to be entitled to death 
benefits as a "surviving spouse" of a veteran, the claimant 
is a person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, 
and: (1) who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse; and (2) except as provided in 38 C.F.R. § 3.55, has 
not remarried or has not since the death of the veteran and 
after September 19, 1962, lived with another person of the 
opposite sex and held himself or herself out openly to the 
public to be the spouse of such other person.  38 C.F.R. 
§ 3.50; see 38 U.S.C.A. §§ 101(3), 1541 (West 2002).

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a).  In determining whether there was continuous 
cohabitation, the statements of the surviving spouse as to 
the reason for the separation will be accepted in the absence 
of contradictory information.  If the evidence establishes 
that the separation was by mutual consent and the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b).

The United States Court of Appeals for Veterans Claims 
(Court) held that the surviving spouse's fault or absence of 
fault for separation, for purposes of determining entitlement 
to VA benefits, was to be determined based on an analysis of 
the conduct only at the actual time of separation.  The Court 
determined that the language of the statute did not indicate 
that the 'without fault' requirement was a continuing one.  
Further, the Court emphasized that adjudicators must be 
guided by whether there was a preponderance of the evidence 
against the appellant.  Gregory v. Brown, 5 Vet. App. 108, 
112 (1993).

In this case, the evidence shows the veteran and the 
appellant entered into a legal marriage in April 1945.  
Shortly after their marriage, the veteran underwent 
psychiatric admission and essentially remained hospitalized 
for the remainder of his life.  In 1948, the appellant 
entered into a marriage relationship with W. G., and had a 
child.  The office of the Clerk Of Court of a county in 
Florida indicated there is no record of a divorce having been 
filed to dissolve the marital relationship between the 
veteran and the appellant.  Further, in her 1949 deposition 
testimony, the appellant acknowledged that she had not 
obtained a divorce prior to her 'marriage' to W. G.  Without 
a decree of divorce, any subsequent attempt on the part of 
the appellant or veteran to remarry would be legally 
unsuccessful and the marriage would not be valid.  
Accordingly, the appellant's marriage to W. G. is not valid. 

The Board must now examiner whether the evidence demonstrates 
that the other requirements of 38 C.F.R. § 3.50 are met. In 
this regard, the evidence shows the veteran and appellant 
were separated beginning in 1946 due to the veteran's 
behavior as a result of his illness.  Evidence clearly shows 
a long-standing history of psychiatric impairment of service 
origin which required in-patient care.  Separation due to the 
veteran's health does not break the continuity of 
cohabitation.  However, pursunt to the evidence and the 
appellant's statements at the time of the death of the 
veteran in 1986 she lived with another man, W. G. and held 
herself out openly to the public to be the spouse of such 
other person.  She remained with W. G. until his death in 
1996.  As such, the continuity of cohabitation is not met, 
and recognition as the surviving spouse is not warranted.   


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death pension benefits is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



